DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tourette (US 8121495 B2, of record).
Regarding claim 8, Tourette (Fig. 1) teaches a system or method for stable photodiode biasing comprising: generating a reference voltage (see Vdp), a first voltage (see pre-Amp), and a second voltage (see output voltage of PD); generating a gain (see U2) output based on comparing the reference voltage to the second voltage; adjusting the second voltage, based on the gain output, by a voltage controller (form by elements M1, M2, wherein the voltage controller operates in a feedback loop from an output of a gain controller to an input of the gain controller (as can be seen from Fig. 1); controlling 
However, the selection or setting of the particular characteristics of the supply voltage is less than or equal to a maximum operating voltage of the photodiode is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select or set the supply voltage is less than or equal to a maximum operating voltage of the photodiode since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 11, further comprising: ensuring current flow through at least one of the voltage controller and the feedback loop using one or more bleeder currents (see transistor M3 being connected to M2).
Regarding claim 13, further comprising: filtering noise signals using a capacitor (see capacitor Cpd) connected to an output of the voltage controller.
Regarding claim 14, further comprising: providing a signal strength indicator of the photodiode (see PD) as an output of the voltage controller (see transistors M1 and M2).
Allowable Subject Matter

Claims 1-5, 7, 15-18 & 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 15-18 & 20 are allowable for the same reasons as discussed above.
Claims 9 &10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 &10 call for among others, wherein the reference voltage is adjusted based on a received offset bias.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-5, 7-11, 13-18 & 20 have been considered but are moot because the new ground of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843